Case 2:16-cv-01079-MSG Document 112-1 Filed 09/03/19 Page 1 of 2




                EXHIBIT A
       Case
        Case2:16-cv-01079-MSG
             2:16-cv-01079-MSG Document
                                Document112-1 Filed08/01/19
                                         109 Filed  09/03/19 Page
                                                              Page12ofof12




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
 THOMAS E. PEREZ,                           :             CIVIL ACTION
                                            :
               Plaintiff,                   :
                                            :
                     v.                     :             No. 16-cv-1079
                                            :
 LLOYD INDUSTRIES, INC., ET AL.,            :
                                            :
               Defendants.                  :
                                            :

                                         ORDER

       AND NOW, this 1st day of August, 2019, upon consideration of Defendants’ Renewed

Motion for Judgment as a Matter of Law and/or a New Trial (ECF No. 85), and the Secretary’s

response thereto (ECF No. 90), it is hereby ORDERED that Defendants’ Motion is DENIED for

the reasons stated in the accompanying Memorandum Opinion.



                                                   BY THE COURT:



                                                   /s/ Mitchell S. Goldberg

                                                   MITCHELL S. GOLDBERG, J.




                                            1
